Keniston, C. J.

This is an action of contract to recover a balance alleged to be due for labor and materials. There was a finding for the plaintiff. The evidence is not material to this opinion.
The defendant filed two requests for rulings, both of which were granted. He cannot complain of rulings granted at his own request. Baker v. Davis, 299 Mass. 345; Korb v. Albany Carpet Cleaning Co., 301 Mass. 317, 318; Deyrmanjian v. Palais, 311 Mass. 553, 555.
The plaintiff’s only claim of grievance is to “the findings of the court.” Findings of fact by the trial judge are not reviewable. Ashapa v. Reed, 280 Mass. 514; Dolham v. Peterson, 297 Mass. 479, 481; Baker v. Davis, 299 Mass. 345; James B. Rendle Co. v. Conley & Daggett, Inc., 313 Mass. 712; Perry v. Hanover, 314 Mass. 167, 169. The report brings up for consideration only rulings of law made by the trial judge. G. L. c. 231, § 108; Bresnick v. Heath, 292 Mass. 293, 296; Carando v. Springfield Cold Storage Co. Inc., 307 Mass. 99, 101. As no question of law is raised by the report the request for a report should not have been allowed. Henry L. Sawyer Co. v. Boyajian, 298 Mass. 415, 416, 417.
Report dismissed.